DETAILED ACTION
This office action is a response to an application filed 12/02/2019, wherein  claims 6, 9, 13, 16, 18, 23, and 26 are canceled, Claims 1-5, 7-8, 10-12, 14-15, 17, 19-22, 24-25 and 27 are pending, and ready for an examinations
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16618450, filed on 06/01/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 was filed before the mailing date of the Non final office action on 02/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 5, 10-11, 14-15, 17, 19-22, 24-25 and 27 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Garbow et al. (US 2009/0174702). Garbow cited in applicant IDS filed 01/07/2020.

With respect to claim 1, Garbow discloses a method comprising: 
applying, at a processing means, a rule to a user action in an online environment to produce a result, wherein the user action is by a second user and a first user is subject to the user action, or the user action is by the first user in response to a prior action by the second user to which the first user was exposed (¶0028, i.e. the child monitor 105 may monitor the child's communications (e.g., emails, instant messages, text chat, voice chat, etc.) to search for keywords (i.e. wherein when user breach rule that are configured to detect keywords) or phrases which may indicate stress or discomfort on the part of the child (e.g., “I'm scared,” “Go away!,” “You're weird”). Further, the child monitor 105 may search for keywords or phrases included in the communications which may indicate inappropriate behavior, such as violent or threatening language, obscenities…), ¶0031, i.e. The determination of the level of severity (i.e. rule or condition) may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like,  ¶0040-¶0041, i.e. at step 310, by receiving an interaction of a child user with another user of a virtual world, and the received interaction may be analyzed for indications of an inappropriate interaction); 
based on the result of the applying: 
determining a first value corresponding to the rule (Fig.3, step 350, ¶0044, i.e. a level of severity for the interaction may be determined, based on indications of an inappropriate interaction, indications of stress in the child); 
determining a second value based on past actions in the online environment between the first user and the second user using action information relating to the second user stored in an action log of 
determining a score based at least on first and second values (¶0044, i.e. a level of severity for the interaction may be determined, based on indications of an inappropriate interaction, indications of stress in the child, and the level of trust of the child for the other user. For example, the child monitor 105 may be configured to evaluate these factors, and to determine a level of severity according to the degree of potential harm to the child resulting from the interaction); 
determining if at least one intervention action is to be taken against the second user based at least on the score (¶0032, i.e. The preventative actions may be determined based on a level of severity of the inappropriate interaction. That is, stronger preventative actions may be performed in response to increasing levels of severity, ¶0045, i.e. At step 360, preventative actions may be determined based on the level of severity determined for the interaction. For example, the child monitor 105 may be configured to determine actions to be taken in response to the level of severity of the interaction).

With respect to claim 2, Garbow discloses the method of claim 1, wherein the determining the score is further based on a third value indicative of a sensitivity level set by the first user, as wanted by the first user (Garbow, ¶0037, i.e. the definitions of inappropriate interactions 125 may specify threshold values of physical measurements (e.g., heart rate, breathing rate, skin resistance, etc.) that may indicate stress in a child,  ¶0042, i.e. the child monitor 105 may analyze signals received from the stress detection devices 170, which may include, e.g., a video or still-image camera configured to 

With respect to claim 5, Garbow discloses the method of claim 1, wherein the rule is one of a plurality of rules (Garbow, ¶0047, i.e. determining increasing levels of severity (i.e. levels of severity is rule of one of the plurality of rules) detected for an interaction involving a child user), the method further comprising determining the first value corresponding to the rule by retrieving the first value from a data store in which each rule is associated with a respective first value (Garbow, ¶0031, i.e. the child monitor 105 may be further configured to analyze indications of inappropriate interactions in order to determine a level of severity for the interaction. That is, to determine the degree of potential harm to the child resulting from the interaction, ranging from harmless (e.g., talking to a friend, making a legitimate purchase, etc.) to harmful (e.g., bullying, fraud, abuse by a sexual predator, etc.). As used herein, potential harm may include at least physical, psychological or financial harm. The determination of the level of severity may be based on the level of stress or discomfort detected with the stress detection devices 170,).

With respect to claim 10, Garbow discloses the method of claim 1, wherein the determining the second value is based on one or more further results of applying one or more rules to the past actions by the second user that precede the user action (Garbow, ¶0031, i.e. The determination of the level of severity (i.e. rule or condition) may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like, ¶0036, i.e. the data collected by the abuse tracker 128 may be 

With respect to claim 11, Garbow discloses the method of claim 10, wherein the one or more further results are such that a process of determining if at least one intervention action was to be taken is performed (Garbow, ¶0032, i.e. The preventative actions may be determined based on a level of severity of the inappropriate interaction. That is, stronger preventative actions may be performed in response to increasing levels of severity, ¶0045, i.e. At step 360, preventative actions may be determined based on the level of severity determined for the interaction. For example, the child monitor 105 may be configured to determine actions to be taken in response to the level of severity of the interaction.

With respect to claim 14, Garbow discloses the method of claim 1, wherein the determining if at least one intervention action is to be taken comprises: 
comparing the determined score against one or more threshold scores; and determining whether the intervention action is to be taken in dependence on a result of the comparison (Garbow, ¶0042, i.e. steps 320 and 330 may be performed by comparing the child's current situation to stored definitions of inappropriate interactions, see ¶0044-¶0045, i.e. preventative actions may be determined based on the level of severity determined for the interaction. ).



With respect to claim 17, Garbow discloses the method of claim 1, wherein the user action is a linguistic communication (Garbow, ¶0028, i.e. the child monitor 105 may monitor the child's communications (e.g., emails, instant messages, text chat, voice chat, etc.) to search for keywords or phrases which may indicate stress or discomfort on the part of the child (e.g., “I'm scared,” “Go away!,” “You're weird”). Further, the child monitor 105 may search for keywords or phrases included in the communications which may indicate inappropriate behavior, such as violent or threatening language, obscenities, requests for personal information, sexual questions or proposals, drug-related language, offers of business transactions, and the like).

With respect to claim 19, Garbow discloses the method of claim 1, wherein the method comprises applying a plurality of the rules to the user action (Garbow, ¶0044, i.e. a level of severity (i.e. rule or condition) for the interaction may be determined, based on indications of an inappropriate interaction, indications of stress in the child, ¶0047, i.e. determining increasing levels of severity (i.e. plurality of rules) detected for an interaction involving a child user).

With respect to claim 20, Garbow discloses the method of claim 1, wherein the user action is by the second user, further comprising: 
based on the user action, determining the prior action from a plurality of prior actions by at least two users including the second user before the user action (Garbow, ¶0031, i.e. The determination of the level of severity (i.e. rule or condition) may also be based on characteristics of communications in 
determining an identifier of the second user based on the determined prior action, wherein the identifier of the second user is used in determining if at least one intervention action is to be taken against the second user (Garbow, ¶0026,The user may interact with elements of the virtual world, including an avatar 260, which represents another user,  ¶0040, i.e. by receiving an interaction of a child user with another user of a virtual world, wherein another user is an identification of the second user, ¶0031-¶0032, i.e. The preventative actions may be determined based on a level of severity of the inappropriate interaction. That is, stronger preventative actions may be performed in response to increasing levels of severity, ¶0045, i.e. At step 360, preventative actions may be determined based on the level of severity determined for the interaction. For example, the child monitor 105 may be configured to determine actions to be taken in response to the level of severity of the interaction. An interaction determined to have an increasing level of severity may result in determining actions that are progressively stronger in protecting the child. For example, determining a particular action may be based on reaching a predefined threshold level of severity for the interaction).



With respect to claim 22, Garbow discloses the method of claim 1, wherein the online environment is at least one of: a chat room, gaming environment, and a virtual reality environment (Garbow, ¶0028, i.e. the child monitor 105 may monitor the child's communications (e.g., emails, instant messages, text chat, voice chat, etc.) to search for keywords or phrases which may indicate stress or discomfort on the part of the child (e.g., “I'm scared,” “Go away!,” “You're weird”, ¶0029, i.e. the child monitor 105 may be configured to detect other actions that are allowed in the virtual world)..

For claim 24, it is a non-transient computer readable medium claim corresponding to the method of claim 1. Therefore claim 24 is rejected under the same ground as claim 1. 

For claim 25, it is an apparatus claim corresponding to the method of claim 1. Therefore claim 25 is rejected under the same ground as claim 1. 



wherein, if the first and second users are unknown to each other, and/or intervention action has previously been taken against the second user, the second value functions to influence the score in favor of taking of intervention action against the second user (Garbow, , ¶0018, i.e. The inappropriate interactions may be detected by examining characteristics of the interactions between a child and another user (e.g., communications, transactions, etc.), by monitoring physical signs of stress in the child (e.g., based on facial gestures, heart rate, etc.), or by receiving software commands given by the child to signal discomfort in a particular situation, ¶0032, i.e. The preventative actions may be determined based on a level of severity of the inappropriate interaction. That is, stronger preventative actions may be performed in response to increasing levels of severity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbow in view of Kaleta et al. (US 2015/0343313), hereinafter “Kaleta”. Kaleta cited in applicant IDS filed 01/07/2020.

With respect to claim 7, Garbow discloses the method of claim 1, However, Garbow remain silent on further comprising: determining a fifth value based on actions of the second user in the online environment that precede the user action.
Kaleta discloses further comprising: determining a fifth value based on actions of the second user in the online environment that precede the user action (¶0042, i.e. determining an enforcement reputation score for users of a multi-player computer-based game and using that score to respond to a complaint submitted against a first user by another user (i.e. wherein fifth value based on action means complaint submitted based against a first user by another user (i.e. second user))).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garbow’s system with determining a fifth value based on actions of the second user in the online environment that precede the user action of Kaleta, in order to determine complainant actually engaged in unacceptable conduct (Kaleta).

With respect to claim 8, Garbow in view of Kaleta discloses the method of claim 7, wherein the determining the fifth value comprises receiving an identifier of the second user at a server means from a user device of the first user (Garbow, ¶0040, i.e. receiving an interaction of a child user with another user of a virtual world, wherein another user is a identifier of the second user, ¶0050, i.e. the other user may be flagged as an abuser (i.e. as an identifier), and further communications with that user may be blocked. For example, the child monitor 105 may track other users flagged as abusers, Kaleta, see 

With respect to claim 12, Garbow discloses the method of claim 7, wherein the determining the fifth value comprises: 
receiving an identifier of the second user at a server means from a user device of the first user, and/or determining an identifier of the second user at the server means (Garbow, ¶0040, i.e. receiving an interaction of a child user with another user of a virtual world, wherein another user is a identifier of the second user, ¶0050, i.e. the other user may be flagged as an abuser (i.e. an identifier), and further communications with that user may be blocked. For example, the child monitor 105 may track other users flagged as abusers, Kaleta, see ¶0042); 
searching for previous actions performed by second user using the identifier of the second user (Garbow, ¶0028, i.e. the child monitor 105 may monitor the child's communications (e.g., emails, instant messages, text chat, voice chat, etc.) to search for keywords or phrases which may indicate stress or discomfort on the part of the child (e.g., “I'm scared,” “Go away!,” “You're weird”). Further, the child monitor 105 may search for keywords or phrases included in the communications which may indicate inappropriate behavior, ¶0036, i.e. the abuse records 124 may be used, for example, to identify a pattern of abusive behavior by a user of the virtual world 130. Thereafter, an administrator may use the identified pattern to determine whether to ban the user (i.e., to block the user from further access to the virtual world 130). ,; 
.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbow in view of Hildreth et al. (US 2010/0174813), hereinafter “Hildreth”. Hildreth cited in applicant IDS filed 01/07/2020.

With respect to claim 3, Garbow discloses the method of claim 1, Garbow teaches stress indications for the child may be received. Such indications may include measured and/or detected physical indications of stress in the child, see ¶0042, however, Garbow remain silent on further comprising: also based on the result of the applying, causing a question to be posed to the first user, receiving a response from the first user, wherein a fourth value deriving from the first user is determined based on the response.

receiving a response from the first user, wherein a fourth value deriving from the first user is determined based on the response (¶0135, i.e. The child gets friendlier and progressively less isolated as they feel the adult is now a close friend they can trust, see ¶0124).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garbow’s system with causing a question to be posed to the first user and wherein a fourth value deriving from the first user is determined based on the response of Hildreth, in order to determine whether the user is trustable or friendlier based on the question (Hildreth).

With respect to claim 4, Garbow discloses the method of claim 1, wherein the second value is determined based on whether, when a past action by the second user relating to the first user breached the rule (Garbow, ¶0026, i.e. The user may interact with elements of the virtual world, including an avatar 260, which represents another user, ¶0031, i.e. The determination of the level of severity (i.e. rule or condition) may also be based on characteristics of communications in the interaction, for example the nature of the interaction, key words used in any communications, any history of past interactions, and the like,  ¶0040-¶0041, i.e. at step 310, by receiving an interaction of a child user with another user of a virtual world, and the received interaction may be analyzed for indications of an inappropriate interaction, ¶0054, i.e. Such visual indicators may serve as a warning to other users to avoid certain types of interactions with the indicated avatar. Additionally, abuse tracker 128 may 
Hildreth discloses further thereto, a question was posed to the first user (see ¶0114, ¶0116 and ¶0135) and a fourth value was generated based on a response being that the first user was comfortable with the user action (¶0135, i.e. The child gets friendlier and progressively less isolated as they feel the adult is now a close friend they can trust).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garbow’s system with causing a question was posed to the first user and a fourth value was generated based on a response being that the first user was comfortable with the user action of Hildreth, in order to determine whether the user is trustable or friendlier based on the question (Hildreth).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458